Name: 76/962/EEC: Commission Decision of 7 December 1976 on the implementation of the reform of agricultural structures in the Kingdom of Denmark pursuant to Directive 72/159/EEC (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: NA;  agricultural policy;  agricultural structures and production;  economic policy;  Europe
 Date Published: 1976-12-31

 Avis juridique important|31976D096276/962/EEC: Commission Decision of 7 December 1976 on the implementation of the reform of agricultural structures in the Kingdom of Denmark pursuant to Directive 72/159/EEC (Only the Danish text is authentic) Official Journal L 364 , 31/12/1976 P. 0059 - 0059COMMISSION DECISION of 7 December 1976 on the implementation of the reform of agricultural structures in the Kingdom of Denmark pursuant to Directive 72/159/EEC (Only the Danish text is authentic) (76/962/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Communities, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), and in particular Article 18 (3) thereof, Whereas on 26 July 1976 the Government of the Kingdom of Denmark forwarded, pursuant to Article 17 (4) of Directive 72/159/EEC, order No 268 of the Ministry of Agriculture of 25 May 1976 amending the order on the promotion of the modernization of farms; Whereas under Article 18 (3) of Directive 72/159/EEC the Commission has to decide whether, having regard to the abovementioned order, the provisions governing the implementation in the Kingdom of Denmark of the abovementioned Directive, which form the subject of Commission Decisions 75/316/EEC of 30 April 1975 (2) and 76/43/EEC of 22 December 1975 (3), continue to satisfy the conditions for financial contribution by the Community to the common measures referred to in Article 15 of Directive 72/159/EEC; Whereas the abovementioned order No 268 of 25 May 1976 is consistent with the conditions and objectives of Article 4 of Directive 72/159/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 Having regard to order No 268 of the Ministry of Agriculture of 25 May 1976, the provisions implementing the reform of agricultural structures in the Kingdom of Denmark pursuant to Directive 72/159/EEC, as listed in Commission Decision 75/316/EEC of 30 April 1975, continue to satisfy the conditions for financial contribution by the Community to the common measures referred to in Article 15 of Directive 72/159/EEC. Article 2 This Decision is addressed to the Kingdom of Denmark. Done at Brussels, 7 December 1976. For the Commission P.J. LARDINOIS Member of the Commission (1)OJ No L 96, 23.4.1972, p. 1. (2)OJ No L 143, 5.6.1975, p. 16. (3)OJ No L 8, 15.1.1976, p. 34.